Citation Nr: 1757321	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  14-22 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to recognition of A.D.C. as the helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1967 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied recognition of A.D.C., the Veteran's daughter, as a helpless child on the basis of permanent incapacity for self-support.     

In August 2017, the Veteran and his daughter testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

Since the Agency of Original Jurisdiction (AOJ) issued the April 2014 statement of the case (SOC), the Veteran has submitted additional evidence, along with waivers of consideration of this evidence by the AOJ.  


FINDING OF FACT

A.D.C. is shown to have been permanently incapable of self-support by reason of Down syndrome resulting in moderate mental retardation prior to attaining the age of 18.


CONCLUSION OF LAW

Recognition of A.D.C. as a helpless child of the Veteran is warranted.  38 U.S.C. § 101(4)(a) (2012); 38 C.F.R. §§ 3.57, 3.356 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  The Merits of the Helpless Child Claim

The Veteran contends that his daughter, A.D.C., is rendered incapable of self-support prior to attaining the age of 18 based on a diagnosis of Down syndrome. 

For purposes of determining eligibility as a claimant, a child must be unmarried and either must be under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.356.

To establish entitlement to the benefit sought on the basis of being a helpless child, VA must consider various factors under 38 C.F.R. § 3.356.  

The principal factors for consideration are: 

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support. 

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established. 

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends. 

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services. 

38 C.F.R. § 3.356 (2017).

The Court of Appeals for Veterans Claims (Court) has held that, in helpless child cases, the focus must be on the child's condition at the time of her 18th birthday.  See Dobson v. Brown, 4 Vet. App. 433, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to her 18th birthday is not for consideration.  If a finding is made that the claimant was permanently incapable of self-support as of her 18th birthday, however, then evidence of her subsequent condition becomes relevant for the second step of the analysis; then, VA must determine whether there is improvement sufficient to render the claimant capable of self-support.  Id.  If the claimant is shown to be capable of self-support at age 18, VA is required to proceed no further.  Id.   

In this case, the Veteran asserts that his daughter, A.D.C., was permanently and totally incapacitated prior to attaining the age of 18, and is thus entitled to recognition as a helpless child.  See August 2017 Board hearing.  On a Declaration of Status of Dependents, received in April 1988, the Veteran indicated that A.D.C. was mentally handicapped with Down syndrome.  See April 1988 VA Form 21-686c.  The record shows that A.D.C. was born in October 1975 and turned 18 in October 1993.  See October 1973 birth certificate.   

In support of the claim, the Veteran submitted a November 2013 private medical opinion stating that A.D.C. was a patient at N.H. and "is permanently disabled due to Trisomy or Down's syndrome."  See November 2013 Dr. P.B. medical opinion.  Almost four years later, the Veteran submitted a private medical opinion from another treating physician.  This physician, after stating that A.D.C. was diagnosed with Down syndrome "since birth and is permanently disabled," stated that she was "unable to care for her personal needs, such as performing daily activities like cooking, cleaning, and attending doctor's appointments on her own due to her medical condition."  See July 2017 Dr. J.Y. medical opinion.

Just after her 19th birthday, A.D.C. was evaluated by a psychologist to determine whether she was eligible to remain in special education.  See November 1994 multidisciplinary evaluation.  At the evaluation, the examiner recounted her psychological history and noted A.D.C. was diagnosed with Down syndrome at about one year of age.  See Id.  At the age of 13, A.D.C was found to continue to qualify for special education under the criteria of Limited Cognitive Functioning, at a moderate level.  In addition, it was noted that she failed her vision screening with glasses; at an evaluation in March 1991, she was found to continue to qualify for special education placement.  See Id.  Importantly, the examiner stated that "on the Cognitive Diagnostic Battery, [A.D.C.] received a mental age of approximately 9.5 years and continues to meet the criteria for students with Limited Cognitive Functioning."  See Id.  Ultimately, the examiner concludes that A.D.C. "was born with Down's Syndrome and has been in special education programs since birth in Colorado, Minnesota, Utah, Arizona, and Sacramento, California.  Previous evaluations as well as the current evaluation indicate that [A.D.C.] continues to meet the criteria for placement in special education under Section 3030 (h) Limited Cognitive Functioning."  Id.  

In a June 1993 evaluation for special education, A.D.C. was deemed eligible for disability services because of "moderate retardation associated with Downs's [sic] Syndrome."  See June 1993 evaluation.  The Veteran and A.D.C. herself corroborated these accounts at his Board hearing, and the Board finds their statements credible.  See August 2017 Board hearing.  

Based on the above, there is evidence demonstrating that A.D.C. was permanently incapable of self-support due to Down syndrome resulting in moderate mental retardation prior to turning 18 years old.  Accordingly, the Board finds that A.D.C. is a helpless child for the purposes of VA benefits, on the basis of permanent incapacity for self-support before attaining the age of 18 years.


ORDER

Recognition of the Veteran's daughter, A.D.C., as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18 is granted, subject to the regulations governing monetary benefits.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


